DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 01/10/2022 is acknowledged.  The traversal is on the ground(s) that there is not any evidentiary justification that four exemplary garments are four patentably distinct species.  This is not found persuasive because each Species comprises distinct structure and distinct locations of antimicrobial panels (as shown in figs 1-4B); and claims 8-12 only belongs to Species I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8,10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “an antimicrobial panel at the bottom of the foot portion of the sock, wherein the antimicrobial panel includes antimicrobial fibers”, it is unclear antimicrobial fibers 
Claims 10 and 11 recite “the antimicrobial fibers” in line 1, it is unclear the Applicant wants to mention the antimicrobial fibers at the bottom of the foot portion or the antimicrobial fibers at the shin portion? Or both? For the purpose of applying art, “the antimicrobial fibers” in claims 10 and 11 are understood to be presented at both the bottom of the foot portion and the shin portion.
Claims 9, 12 are rejected as being indefinite as claims 9, 12 are dependent on claim 8.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-9, 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hanft(US 20190150523)(hereinafter Hanft).
Regarding claim 1, Hanft teaches a garment for use under equipment (fig 2, an expansion sock being worn by a patient on a bandaged foot) comprising a panel at the padded material 147 positioned on the garment at the point of contact with the equipment when the equipment is used wherein the padded panel comprises antimicrobial material which includes antimicrobial fibers (claims 1 and 10, the padded panel comprises knitted fabric at the calf portion, which comprises at least one material from antimicrobial material (claim 10)). 
Regarding claim 2, Hanft teaches a cooling region which includes a cooling textile (para [0009], [0010], the sock comprises a knitted material which is known material having ventilation as the structure of knitted material has ventilation holes).
Regarding claim 3, Hanft teaches the sock comprising vents (para [0009], [0010], the knitted material of the sock comprising vents).
Regarding claim 4, Hanft teaches a compression region including an elastomer fiber (para [0024], the sock consists of knitted fabric, with the word "knitted" intended to encompass any number of natural, synthetic, polymeric, rubberized, elastic; para [0009], [0010], the calf and foot portion generate a compressive force).
Regarding claim 7, Hanft teaches the vents include regions of perforated material (para [0009], [0010], the knitted material of the sock comprising perforated material).
Regarding claim 8, Hanft teaches a sock for use under a shin guard (fig 2), the sock comprising: a panel at padded portion (147) at the shin portion of the sock (fig 2, 3); a panel at padded portion (147) at the bottom of the foot portion of the sock (fig 2); wherein the padded panel comprises antimicrobial material which includes antimicrobial fibers (claims 1 and 10, the padded panel comprises knitted fabric at the calf portion, which comprises at least one material from antimicrobial material (claim 10));
vents at the top of the foot portion of the sock (para [0010], the knitted material of the foot portion of the sock comprising vents);
a cooling region at the lower calf portion of the sock, wherein the cooling region includes a cooling textile (para [0009], the calf portion of the sock comprises a knitted material which is known material having ventilation as the structure of knitted material has ventilation holes); and
a compressive region at the upper calf portion of the sock, wherein the compressive region includes an elastomeric fiber (para [0024], the sock consists of knitted fabric, with the word "knitted" intended to encompass any number of natural, synthetic, polymeric, rubberized, elastic; para [0009], the calf portion generate a compressive force).
Regarding claim 9, Hanft teaches the vents include regions of perforated material (para [0009], [0010], the knitted material of the sock comprising perforated material).
Regarding claim 13, Hanft teaches a garment (fig 2, an expansion sock) comprising: a region comprising an elastomeric fiber (para [0024], the sock consists of knitted fabric, with the word "knitted" intended to encompass any number of natural, synthetic, polymeric, rubberized, elastic); 
a means for protecting against exposure to microbes through the garment (para [0037], the knitted material comprises antimicrobial material).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Hanft(US 20190150523), in view of Walsh (US 20080060113)(hereinafter Walsh).
Regarding claim 5, Hanft teaches the sock comprises antimicrobial material which includes silver (para [0037]). Hanft does not clearly teach antimicrobial fibers embedded with silver. However, in the same field of antimicrobial fabric, Walsh teaches antimicrobial fibers of the garment are embedded with silver or coated with silver (para [0027]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the sock of Hanft with the teaching of antimicrobial fibers embedded with silver as taught by Walsh for the benefit of providing a method of fabricating an antimicrobial fabric.
Regarding claim 6, Hanft teaches the sock comprises antimicrobial material which includes silver (para [0037]). Hanft does not clearly teach antimicrobial fibers bonded with silver. However, Walsh teaches the underarm portions are fabricated from the material which neutralizes odor-causing bacteria (para [0023]), the knit fabric of the underarm portions comprises silver bonded fiber (para [0029]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the sock of Hanft with the teaching of antimicrobial fibers bonded with silver as taught by Walsh for the benefit of providing a method of fabricating an antimicrobial fabric.
Regarding claim 10, Hanft teaches the sock comprises antimicrobial material which includes silver (para [0037]). Hanft does not clearly teach antimicrobial fibers embedded with silver. However, in the same field of antimicrobial fabric, Walsh teaches antimicrobial fibers of the garment are embedded with silver or coated with silver (para [0027]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the sock of Hanft with the teaching of antimicrobial fibers embedded with silver as taught by Walsh for the benefit of providing a method of fabricating an antimicrobial fabric.
Regarding claim 11, Hanft teaches the sock comprises antimicrobial material which includes silver (para [0037]). Hanft does not clearly teach antimicrobial fibers bonded with silver. However, Walsh teaches the underarm portions are fabricated from the material which neutralizes odor-causing bacteria (para [0023]), the knit fabric of the underarm portions comprises silver bonded fiber (para [0029]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the sock of Hanft with the teaching of antimicrobial fibers bonded with silver as taught by Walsh for the benefit of providing a method of fabricating an antimicrobial fabric.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hanft(US 20190150523), in view of Jacober (US 20070283483)(hereinafter Jacober).
Regarding claim 12, Hanft does not teach the sock comprising a seamless toe. However, in the same field of endeavor, Jacober teaches the sock comprising a seamless toe (abstract). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to modify the sock of Hanft with a seamless toe as taught by Jacober for the benefit of providing comfort therapeutic socks and particularly therapeutic socks for diabetics that increase circulation (para [0002]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hanft(US 20190150523), in view of Vedula (US 20140101825)(hereiafter Vedula).
Regarding claim 14, Hanft does not teach a region comprising a cooling fiber. However, in the same field of endeavor, Vedula teaches a fiber excellent in cool contact feeling (abstract), and the fibers are used to make socks (para [0091]). It would have been obvious to one of the ordinary skill in the art before the effective filing date of the invention to combine the sock of Hanft with a cooling fiber as taught by Vedula for the benefit of providing a fiber excellent in cool contact feeling which is excellent in hand and skin touch and capable of preventing unpleasant feeling in the wet state while also having excellent elasticity (Vedula, para [0001]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN THI THAO NGUYEN whose telephone number is (571)272-8370. The examiner can normally be reached Monday-Friday 7:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/U.T.N./Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732